UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2311



JEAN BOSCO MURENZI,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-903-144)


Submitted:   September 25, 2006           Decided:   October 16, 2006


Before WILKINSON, NIEMEYER, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ivan Yacub, LAW OFFICE OF IVAN YACUB, Falls Church, Virginia, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Carol
Federighi, Mark L. Gross, Andrew G. Braniff, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Jean Bosco Murenzi, a native of Uganda and citizen of

Rwanda,     petitions       for    review     of   an    order   of    the     Board    of

Immigration        Appeals     (Board)        affirming     without      opinion       the

immigration       judge’s     denial     of    his      applications     for    asylum,

withholding of removal, and protection under the Convention Against

Torture.*         Because    the    Board     affirmed     under   its    streamlined

process, see 8 C.F.R. § 1003.1(e)(4) (2006), the immigration

judge’s decision is the final agency determination.                     See Camara v.

Ashcroft, 378 F.3d 361, 366 (4th Cir. 2004).

             Murenzi challenges the Board’s finding that his testimony

was not credible, and that he otherwise failed to meet his burden

of proof to qualify for asylum.             We will reverse this decision only

if the evidence “was so compelling that no reasonable fact finder

could fail to find the requisite fear of persecution,” Rusu v. INS,

296 F.3d 316, 325 n.14 (4th Cir. 2002) (internal quotations and

citations omitted), and uphold credibility determinations if they

are supported by substantial evidence. See Tewabe v. Gonzales, 446

F.3d 533, 538 (4th Cir. 2006).

             We    have     reviewed   the     administrative         record    and    the

Board’s decision and find that substantial evidence supports the


     *
      As Murenzi’s brief raised no claims concerning the denial of
withholding of removal or protection under the Convention Against
Torture, any such claims are waived. Edwards v. City of Goldsboro,
178 F.3d 231, 241 n.6 (4th Cir. 1999).


                                         - 2 -
adverse credibility finding and the ruling that Murenzi failed to

establish   past   persecution      or   a   well-founded    fear   of   future

persecution as necessary to establish eligibility for asylum.                  See

8 C.F.R. § 1208.13(a) (2006) (stating that the burden of proof is

on   the   alien   to   establish    eligibility    for     asylum);     INS   v.

Elias-Zacarias, 502 U.S. 478, 483 (1992) (same).

            Accordingly,    we   deny    the   petition     for   review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                              PETITION DENIED




                                    - 3 -